DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “wherein the neural network model was trained with a first subset of training MR images as inputs and a second subset of the training MR images as outputs”. A thorough review of applicant disclosure fails to point how the neural network training is done by only state that the “a first subset of training MR images as inputs and a second subset of the training MR images as outputs”. It is not clear to the office how the neural network is supposed to be trained using only images from two different phases that are proximate to each other on reconstructed the same way. Reconstructing the images that way would indicate that the two images would be the same except the difference in phase. Furthermore, if the neural network is to be built such that the input image would be modified/corrected to match the output image that would mean the output image is of better quality than the input image during training. However, based on applicant disclosure that does not seem to be the case. In fact, applicant discloses either phases can be used as input or output vice versa. Second, if we assume the neural network is to detect the noise in the put signal therefore, the noise in the output signal need to be detected as well such that the comparison is done between the noise. If the noise is different (they are still noise) between the input image and the output image how does making the noise of the input image similar to the noise of the output image getting rid of the noise in the input in the training? In paragraph [0091] of applicant disclosure (as published), applicant discloses “The training of the deep learning network used to implement the P2P image reconstruction method as disclosed herein obviates the need for ground truth data, based on that MR data obtained during adjacent respiratory phases are similar with respect to objects within the images, but not with respect to image artifacts”. In that regard the output of the neural network is the artifact because that only thing that is different from the output. While, applicant try to claim that the input image and the output image can be used interchangeably and that no ground truth or surrogate truth is used, in paragraph [0072], applicant seems to teach that the output of the target image is of better quality. In other words, ground truth. The number of spokes for the target output images seems to be required to be greater than the one for he input and higher the number of spokes is, the higher the image quality. 
Claims 12 and 20 contain similar limitation as claim 1 and are therefore rejected on the same grounds as claim 1 above. 
Claims 2-11, 13-19 depend at ;least on independent claim 1 or 12 and are therefore rejected on the same ground as claim 1.
Claims 20 recites in part “A computer-implemented method of reconstructing magnetic resonance (MR) images of a subject, comprising: receiving crude MR images reconstructed based on MR signals”. It is not clear to the office what applicant means by “reconstructing magnetic resonance (MR) images of a subject” since the first limitation actually claim the image received is already reconstructed. Furthermore, the preamble discloses reconstructing of reconstructing magnetic resonance (MR) images of a subject” however, no image of s subject is reconstructed in the claim. appropriate explanations and or amendments are respectfully requested.

Prior arts cited in this office action:
Pheiffer et al. (US 20190057505 A1, hereinafter “Pheiffer”)
Takeshima (US 20190336033 A1, hereinafter “Takeshima”)
Erturk et al. (US 20170214138 A1, hereinafter “Erturk”)
Beriault et al. (US 20200129784 A1, hereinafter “Beriault”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pheiffer et al. (US 20190057505 A1, hereinafter “Pheiffer”) and in view of Takeshima (US 20190336033 A1, hereinafter “Takeshima”).
Regarding claims 1 and 12:
Pheiffer teaches a  computer-implemented method of reconstructing magnetic resonance (MR) images of a subject (Pheiffer [0002]-[0004], [0027], [0072], where Pheiffer teaches image processing using computer and non-transitory computer readable medium with corresponding memory for reconstructing image taken using computed tomography (CT) or magnetic resonance imaging (MRI), comprising:

receiving MR signals (Pheiffer [0067]-[0069], fig. 7, where Pheiffer discloses receiving data representing interior of a patient by acquiring image slices or image column form magnetic resonance (MR) system);
reconstructing crude MR images based on the MR signals (Pheiffer [0031], [0067]-[0069], where Pheiffer teaches reconstructing raw images band on the magnetic resonance data received form MRI system)
analyzing the crude MR images using a neural network model (Pheiffer [0006]-[0007], [0026], where Pheiffer discloses analyzing the MR input images using a neural network) wherein the neural network model was trained with a first subset of training MR images as inputs and a second subset of the training MR images as outputs a (Pheiffer [0008], [0014], [0026], [0058], where Pheiffer teaches aligning one of a set of reference images and a set of Followup images pairwise, fig. 3, in other words, at least one of the image pair is chance by the neural network to be compared with the other such that difference can be determined the difference such that a deformation field), wherein each image in the first subset is acquired during a neighboring respiratory phase of at least one of the images in the second subset (Pheiffer [0026], [0033]-[0034], since the reference images and the follow-up images are acquired with similar phases “For example, for lung data the phase may include peak inhale, early inhale, mid inhale, end inhale, peak exhale, and/or early exhale among other respiratory phase time points”. Therefore at least each image in the reference images is acquired during a neighboring respiratory phase of at least one of the follow up images);and
outputting the clear MR images (Pheiffer [0026], [0033]-[0034], [0037] where Pheiffer discloses the resulted is outputted and/or displayed.
Pheiffer fails to explicitly teach where the deriving clear MR images based on the analysis, wherein the clear MR images include reduced artifacts, compared to the crude MR images;
However, Takeshima teaches a medical processing apparatus, magnetic resonance imaging apparatus and learned method wherein clear MR images are derived and outputted based on an analysis of input images and target output images using a neural network and where the clear image includes less deficiencies, reduced noise or reduced artifact compared to the  input image (Takeshima [0147]-[0148], [0159], [0298]). 
Therefore, taking the teachings of Pheiffer and Takeshima as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a neural network that was trained using two different subsets of images of different cardiac phases to derive a clearer image such that image reconstructed with less sample or using less demanding method or using less data can be visibly of good quality to allow diseases or anomaly detection.
Regarding claims 2 and 13:
wherein the training MR images were acquired by a first MRI system, and the received MR signals are acquired with a second MRI system different from the first MRI system (Pheiffer [0020], [0026]; Takeshima [0045]-[0045], [0047], [0149] where the combination teaches the training data can be obtained differently from the target input data or using different system or equipments).
Regarding claim 20:
Pheiffer teaches a computer-implemented method of reconstructing magnetic resonance (MR) images of a subject (Pheiffer [0027], [0050], [0065], [0072], where Pheiffer discloses a computer implemented method for reconstructing MRI images), comprising:
receiving crude MR images reconstructed based on MR signals (Pheiffer [0031], [0040], [0067], -[0069]); and
training a neural network model using the crude MR images as training MR images by:
inputting a first subset of the crude MR images to the neural network model: 
a setting a second subset of the crude images as target outputs of the neural network model, wherein each image in the first subset was acquired during a neighboring respiratory phase of at least one of the images in the second subset (Pheiffer [0008], [0014], [0026], [0058], where Pheiffer teaches aligning one of a set of reference images and a set of Followup images pairwise, fig. 3, in other words, at least one of the image pair is chance by the neural network to be compared with the other such that difference can be determined the difference such that a deformation field),;
analyzing the first subset of the crude MR images using the neural network model (Pheiffer [0008], [0014], [0026], [0058], wherein the subset is provided to a neural network as input for analysis); 
comparing outputs of the neural network model with the target outputs (Pheiffer [0008], [0014], [0021]-[0026], [0058], where the reference images and the follow-up images are compared/matched pairwise) ; 
and adjusting the neural network model based on the comparison, wherein the trained neural network model is configured to reduce artifacts in the crude MR images (Pheiffer [0008], [0014], [0021]-[0026], [0035]-[0037], [0044], [0058], wherein the neural network weights are adjusted based on the comparison).
Pheiffer fails to explicitly teach wherein the trained neural network model is configured to reduce artifacts in the crude MR images
However, Takeshima teaches a medical processing apparatus, magnetic resonance imaging apparatus and learned method wherein clear MR images are derived and outputted based on an analysis of input images and target output images using a neural network and where the clear image includes less deficiencies, reduced noise or reduced artifact compared to the  input image (Takeshima [0147]-[0148], [0159], [0298]). 
Therefore, taking the teachings of Pheiffer and Takeshima as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use a neural network that was trained using two different subsets of images of different cardiac phases to derive a clearer image such that image reconstructed with less sample or using less demanding method or using less data can be visibly of good quality to allow diseases or anomaly detection.


Claims 3-11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pheiffer et al. (US 20190057505 A1, hereinafter “Pheiffer”) and in view of Takeshima (US 20190336033 A1, hereinafter “Takeshima”) and I n view of Erturk et al. (US 20170214138 A1, hereinafter “Erturk”).
Regarding claims 3 and 14:
Pheiffer in view of Takeshima teaches all the limitations of this claim except wherein the first MRI system has a field strength higher than the second MRI system.
	However, Erturk teaches that “in order to further increase the image resolution of surface coil MRI, higher magnetic field strength MRI magnets can be used” (Erturk [0004]).
	Therefore, it would have been obvious  to one of ordinary skill in the art at the time of the effective filing date of the application to use a magnetic resonance image (MRI) system that has a field strength that is higher than the target images to acquire the training input images, since better quality image is necessary for proper training and a better trained system tend to provide better result with regard to correction of the input mage.
Regarding claims 4 and 15:
wherein the training MR images had a first orientation different from a second orientation of the received MR signals (Pheiffer [0023], [0026], [0062], Takeshima [0149] the system is configured to align paired of images in order words, each pair of images coming are expected to not only not aligned with each other but also of different orientation).
Regarding claims 5 and 16:
wherein the MR signals are acquired along a non- Cartesian k-space trajectory, and reconstructing crude MR images further comprises (Takeshima [0122], [0187]-[0189], [0278] [0281]):
reconstructing the crude MR images based on the MR signals using a non- uniform Fourier transform (Pheiffer [0005], [0031], [0069], Takeshima [0085], [0179]-[00180], [0188], [0280]).
Regarding claim 6:
wherein the non-Cartesian k-space trajectory includes a plurality of kx-ky segments along a kz direction, each of the plurality of kx-ky segments includes radial spokes (Takeshima [0122], [0149], [0281], [0285], [0287]).
Regarding claim 7:
wherein receiving MR signals further comprises:
receiving MR signals acquired while the subject is free-breathing (Pheiffer [0023], [0033]-[0034]).
Regarding claims 9 and 17:
further comprising:
computing a motion vector field based on the derived clear MR images (Pheiffer [0007]-[0009], [0015], [0020], [0026], [0035], fig. 4).
Regarding claims 10 and 18:
further comprising:
adjusting the clear MR images to correct motion based on the computed motion vector field (Pheiffer [0007]-[0009], [0015], [0020], [0026], [0035], fig. 4).
Regarding claims 11 and 19:
wherein the MR signals are acquired by a combined positron emission tomography(PET)/MR system simultaneously with acquisition of PET signals of the subject, the method further comprising:
adjusting PET images reconstructed from the PET signals to correct motion based on the computed motion vector field (Takeshima [0047], [0084], [0214]-[0216]).
Claims 3-11, 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Pheiffer et al. (US 20190057505 A1, hereinafter “Pheiffer”) and in view of Takeshima (US 20190336033 A1, hereinafter “Takeshima”) and I n view of Erturk et al. (US 20170214138 A1, hereinafter “Erturk”) and in view of Beriault et al. (US 20200129784 A1, hereinafter “Beriault”).

Regarding claim 8:
The combination teaches wherein the MR signals are acquired along a non- Cartesian k-space trajectory that includes a plurality of kx-ky segments along a kz direction, each of the plurality of kx-ky segments includes radial spokes, reconstructing crude MR images further comprising:
analyzing the MR images further comprising analyzing the rebinned crude MR images using the neural network model to derive the clear MR images (Pheiffer [0023], [0033]-[0034]).
estimating a respiratory curve based on the MR signals; and
the combination above fails to teach rebinning the crude MR images reconstructed from the MR signals into a plurality of respiratory phases based on the respiratory curve.
However, Beriault teaches accumulating patient data that varies base on parameters such as phase in a respiratory cycle. This simplifies the modeling by allowing chunks of partial imaging data to be taken from different breathing cycles and assigned to a single representative breathing cycle. A 3D image may then be reconstructed for each phase ‘bin’ (Beriault [0023], [0069]-[0071]).
Therefore, taking the teachings of Pheiffer, Takeshima, Erturk and Beriault as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to rebin the image data into bins corresponding to each phase of the respiratory cycle, in order to analyze the image and to take into account changes corresponding to each phase and increase the reliability of the output. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        November 11, 2022